Warner, C. J.
The error assigned to the judgment of Court below in this case, is in holding that the Court had jurisdiction for the trial of the offence charged in the indictment. The question made in this record is not now an open one in this Court. In the case of William Gibson, a person of color, vs. the State of Georgia, decided at the December Term, 1866, (not yet reported,) it was held that the Superior Courts in this State had no jurisdiction of the offence of “Larceny from the House,” alleged to have been committed by a free person of color, on the 3d day of February, 1866, prior to the passage of the Act of 17th Maréh, 1866. In this case, the offence is alleged to have been committed on the 4th day of December, 1865. This case being clearly within the decision made in that case, upon the question of jurisdiction, we are controlled by it.
Therefore let the judgment of the Court below be reversed.